The Attorney              General of Texas
                                       December        17,   1979
MARK WHITE
Attorney General


                   Honorable Richard Morales, Sr.               Opinion No. ~~-192
                   Webb County Attorney
                   1610San Bernard0                             Re: Whether an elected official
                   Laredo, Texas 78040                          may      designate  a   nonelected
                                                                alternate to serve on the board of
                                                                directors of a regional planning
                                                                commission.

                   Dear Mr. Morales:

                          You have asked whether a member of the Board of Directors of the
                   South Texas Development Council who Is a locally elected official, may
                   designate a non-officeholder alternate to serve in his absence. The Council
                   is a regional planning commission established under the terms of article
                   lOllm, V.T.C.S. The Council is a political subdivision of the state with the
                   authority to contract, purchase or lease real property, and employ a staff.
                   Id. S 4. It lacks the power to tax, but it may receive funds or grants from
                   %y source. Id. S 6. The cooperating governmental units by joint agreement
                   determine th=umber        and qualifications of the governing body - the Board
                   of Directors      Id. S 5. At least two thirds of the membership must be
                   elected officialsxom     county or municipal government.     The governing body
                   of the South Texas Development Council consists of eighteen members The
                   means and methods of the operation of the regional commission is
                   determined by the participating governmental units. s

                            Generally, governmental powers must be exercised by the officials
                   designated by law to execute public duties.         Moody v. Texas Water
                   Commission, ~373 S.VV.2d 793 (Tex. Civ. App. - Austin 1963, writ ref’d
                   n.r.e.).     ass otherwise permitted by law or the ministerial nature of the
                   duties, an official may not delegate his authority to another.    Newsom v.
                   Adams, 451 S.W.2d 948 (Tex. Civ. App. - Beaumont 1970, no writ); Krug v.
                   Lincoln National Life Insurance Co., 245 F.2d 848 (5th Cir. 1957). Attorney
                   General Opinions WW-66 (1957); V-350 (1947). However, article lOllm,
                   section 5, allows considerable discretion to the participating governmental
                   units as to the makeup of the governing body so long as elected officials
                   constitute two thids of the body. By joint agreement the cooperating units
                   determine the number and qualifications of the members of the governing
                   body, the manner of cooperation, and the means and methods of the




                                                  P.   317
Honorable Richard Morales, Sr.     -   Page Two    (MW-102)




operation of the regional planning commission. We believe that this broad authority would
permit a joint agreement which would provide for the designation of alternates so long as
two thirds of the acting members are elected officials.  Absent such a joint agreement,
however, we do not believe that the designation of alternates is permissible under the
authorities cited above.

                                       SUMMARY

           Designation of alternate      members to serve on the board of
           directors of a regional planning commission is permissible only if so
           provided by joint agreement among the participating governmental
           unit so long as two thirds of those acting as board members are
           elected officials of a county or incorporated municipality.

                                             Very truly yourq    /I



                                             MARK     WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
William G Reid




                                            P.    318